DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2022 has been placed in the record and considered by the examiner.

Response to Amendment
The amendment filed 12/08/2021 has been entered.  Claims 1, 7, 9, 15 and 19 have been amended; claims 5 and 6 have been canceled; and new claims 21 and 22 have been added.  Claims 1-4 and 7-22 remain pending in the application.  The 35 U.S.C. 112(b) rejection of claim 7 is withdrawn based on Applicant’s amendments to the claim.  The 35 U.S.C. 101 rejections of claims 9-13 are withdrawn based on Applicant’s amendments to claim 9. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 9 – 13 and 21-22 have been considered but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to independent claim 9.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US PG Pub 2017/0006565 A1, hereinafter “Adachi”) in view of Yu et al. (US PG Pub 2011/0098043 A1, hereinafter “Yu”).
	Regarding claim 9, Adachi teaches a non-transitory computer readable memory medium storing program instructions (¶¶ [0034], [0038]) executable by one or more processors of a user equipment device (UE) to cause the UE to: establish, with the base station, a radio resource control (RRC) connection, thereby designating the base station as a serving base station of the UE (¶¶ [0029], [0031] disclose that a UE establishes a connection to a base station and the base station is a serving base station of the UE); receive, from the serving base station, a side-link configuration for data transmission with the source UE (FIG. 9 steps S106, S107; ¶¶ [0082], [0084] where resource pool for communication between the source and target UEs 100-1 and 100-2, respectively reads on side-link configuration), wherein the side-link configuration includes a resource allocation defined in time and frequency (¶¶ [0066] – [0067]), and wherein the other base station provides the side-link configuration to the source UE (FIG. 9 steps S105, S107; ¶¶ [0081], [0084]); and communicate with the source UE using the resource allocation included in the side-link configuration (FIG. 9 step S107; ¶ [0084]).
	Adachi does not teach receive, from a base station, a paging message associated with a vehicle-to-everything (V2X) connection request from a source UE served by an other base station.
	In analogous art, Yu teaches 	receive, from a base station, a paging message associated with a D2D connection request from a source UE served by an other base station (FIG. 7 step 744 paging message received by destination UE#B served by eNB2 which is associated with connection request from source UE#A to eNB1 in step 728; see ¶¶ [0099], [0101]).  Although Yu does not explicitly teach that the D2D connection request is a V2X connection request, one of ordinary skill in the art would readily recognize that Yu’ s known signaling diagram regarding device to device communication would equally apply to devices that are vehicles.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adachi in order for the target UE to receive a paging message associated with a D2D connection request from a source UE served by  a source base station as taught by Yu.  One would have been motivated to do so in order to 

Regarding claim 11, the combination of Adachi and Yu, specifically Adachi, teaches wherein the resource allocation specifies a transmit/receive pool of resource blocks defined in time and frequency (¶¶ [0066] – [0067]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi, in view of Yu, and further in view of Kang et al. (US PG Pub 2020/0229145 A1, hereinafter “Kang”).
	Regarding claim 10, the combination of Adachi and Yu does not teach wherein the side-link configuration further includes at least one of: layer two resource blocks; or a layer one configuration. 
	In analogous art, Kang (cited in the PTO-892 form mailed on 10/08/2021) teaches wherein the side-link configuration further includes at least one of: layer two resource blocks; or a layer one configuration (¶¶ [0143] – [0145] maxNrofPhysicalResourceBlocks reads on layer one configuration). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Adachi and Yu so that the side-link configuration further includes a layer one configuration as taught by Kang.  One would have been motivated to do so in order to provide physical resources to support a V2X direct communication scheme that improves reliability and shortens communication time. (Kang, ¶ [0007])

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi, in view of Yu, and further in view of Kahtava et al. (US PG Pub 2018/0295481 A1, hereinafter “Kahtava”).
Regarding claim 12, the combination of Adachi and Yu does not teach wherein the paging message indicates a V2X identifier associated with the UE.
	In analogous art, Kahtava teaches wherein the paging message indicates a V2X identifier associated with the UE (¶ [0097] discloses that a base station may page a terminal using a specific IMSI allocated to V2x).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Adachi and Yu to include a V2X identifier associated with the UE in the page message as taught by Kahtava.  One would have been motivated to do so in order to implement paging in a targeted manner with a view to reducing the number of terminals that may have to connect to the network unnecessarily, thereby reducing power consumption in terminals that do not need to connect to the network at a given time, which improves a user’s quality of experience (Kahtava ¶ [0097])

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi, in view of Yu, and further in view of Kim et al. (US PG Pub 2019/0335532 A1, hereinafter “Kahtava”).
	Regarding claim 13, the combination of Adachi and Yu does not teach wherein, to establish the RRC connection, the program instructions are further executable to: transmit, as part of establishment of the RRC connection, at least one of: a V2X identifier associated with the UE; V2X capabilities associated with the UE; or a cell associated with the UE.
	In analogous art, Kim (cited in the PTO-892 form mailed on 10/08/2021) teaches wherein, to establish the RRC connection, the program instructions are further executable to: transmit, as part of establishment of the RRC connection, at least one of: a V2X identifier associated with the UE; V2X capabilities associated with the UE (FIG. 12 steps 2 and 3; ¶¶ [0575] - [0583]); or a cell associated with the UE.


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi, in view of Yu, and further in view of Mok et al. (US PG Pub 2020/0128470 A1, hereinafter “Mok”).
	Regarding claim 21, the combination of Adachi and Yu does not teach wherein the side-link configuration is based on V2X information provided by the source UE.
	In analogous art, Mok (cited in the PTO-892 form mailed on 10/08/2021) teaches wherein the side-link configuration is based on V2X information provided by the UE (¶ [0264] of Mok teaches terminals transmit their V2X capability (i.e. V2X information) to a base station and based on this information the base station transmits sidelink radio path configuration (i.e. side-link configuration) to the terminals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Adachi and Yu to apply the principle of Mok such that the side-link configuration is based on V2X information provided by the source UE.  One would have been motivated to do so in order for a base station to select the proper wireless radio path for terminals transmitting and receiving data based on their V2X capability, thereby ensuring reliability of communications which increases a UE’s throughput. (Mok ¶¶ [0264] – [0267])

Regarding claim 22, Adachi does not teach wherein the V2X information includes at least one of: a traffic quality of service requirement; a traffic pattern requirement; or a V2X capability associated with the source UE.
In analogous art, Mok teaches wherein the V2X information includes at least one of: a traffic quality of service requirement; a traffic pattern requirement; or a V2X capability associated with the source UE (¶ [0264] of Mok teaches terminals transmit their V2X capability to a base station.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Adachi, Yu and Mok to apply the further principle of Mok such that the V2X information includes a V2X capability associated with the source UE.  One would have been motivated to do so in order for a base station to select the proper wireless radio path for terminals transmitting and receiving data based on their V2X capability, thereby ensuring reliability of communications which increases a UE’s throughput. (Mok ¶¶ [0264] – [0267])

Allowable Subject Matter
Claims 1-4, 7-8 and 14-20 are allowed.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 2018/0109937 A1 (Lee et al.) – discloses a method and apparatus for gathering location information of vehicle user equipment in a wireless access system supporting V2X services; and
US Patent No. 10,159,061 B2 (Zhao et al.) – discloses resource selection for device to device discovery or communication.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413